                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    DANTE R. VOSS,

                               Plaintiff,
         v.

    MARATHON COUNTY, SCOTT R. PARKS,
                                                                    OPINION and ORDER
    SANDRA LA DU-IVES, LINCOLN COUNTY,
    JEFF JAEGER, DAVE MANNINEN,
                                                                         18-cv-540-jdp
    CORRECT CARE SOLUTIONS, CEO OF CCS,
    DOCTOR OF CCS, NURSE PRACTITIONER OF
    CCS, REGISTERED NURSE OF CCS, and LPN OF
    MEDICAL CONTRACTOR,

                               Defendants.


        Pro se plaintiff and prisoner Dante R. Voss moves for reconsideration of portions of the

October 18, 2018 order screening his complaint. Dkt. 24.1 For the reasons explained below, I

will grant the motion in part and deny it in part.

        I allowed Voss to proceed on several claims related to his medical care at Lincoln County

Jail and Marathon County Jail between 2015 and 2017. Voss challenges two parts of the order.

First, I allowed Voss to proceed on a claim that several defendants refused to provide an MRI

for his neck, hip, and back, but Voss points out that he is actually challenging defendants’ failure

to provide an MRI for his neck, hip, and shoulder. I will clarify the claim accordingly.

        Voss also says that defendants refused to refer him to a specialist. But this allegation

falls within the broader claim that I allowed Voss to proceed on, which is that defendants failed




1
  Voss says that he is challenging a different order dated November 30, 2018, but all the
challenged rulings are from the October 18 order. Dkt. 17.
to provide any effective treatment for his pain from 2015 to 2017. So it is unnecessary to

change the scope of the screening order to include a referral to a specialist.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Dante R. Voss’s motion for reconsideration, Dkt. 24, is GRANTED to
          clarify that Voss wanted an MRI for his shoulder rather than his back. His motion
          is otherwise DENIED.

       2. Voss is now proceeding on the following claims:

                  a. as a result of policies by defendants Marathon County, Correct Care
                     Solutions, the unnamed CEO of CCS, Scott Parks, and Sandra La Du-
                     Ives, an unidentified nurse denied Voss narcotic pain medication on June
                     2, and June 16–30, 2015, in violation of the Due Process Clause and
                     Wisconsin common law;

                  b. as a result of policies by defendants Marathon County, Lincoln County,
                     Correct Care Solutions, the unnamed CEO of CCS, Jeff Jaeger, Scott
                     Parks, Dave Manninen, and Sandra La Du-Ives, an unnamed nurse
                     practitioner denied Voss’s requests for an MRI of his hip, neck, and
                     shoulder, and failed to provide any effective treatment for that pain from
                     2015 to 2017, in violation of the Due Process Clause and Wisconsin
                     common law;

                  c. as a result of policies by defendants Marathon County, Lincoln County,
                     Correct Care Solutions, the unnamed CEO of CCS, Jeff Jaeger, Scott
                     Parks, Dave Manninen, and Sandra La Du-Ives, an unnamed psychiatrist
                     and an unnamed nurse practitioner refused to prescribe Voss valium to
                     help with nerve pain and post-traumatic stress disorder, in violation of
                     the Due Process Clause and Wisconsin common law;

                  d. as a result of policies by defendants Marathon County, Correct Care
                     Solutions, the unnamed CEO of CCS, Scott Parks, and Sandra La Du-
                     Ives between July 31 and August 3, 2017, and between December 14 and
                     December 18, 2017, an unnamed nurse denied Voss migraine and muscle




                                                2
             relaxer medications, in violation of the Due Process Clause and
             Wisconsin common law.

          e. between July 31 and August 3, 2017, and between December 14 and
             December 18, 2017, an unnamed nurse failed to provide Voss a second
             mattress to help with his pain.

Entered January 9, 2019.

                                 BY THE COURT:

                                 /s/
                                 ________________________________________
                                 JAMES D. PETERSON
                                 District Judge




                                    3
